Citation Nr: 1549736	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-14 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to in-service exposure to herbicides.

2.  Entitlement to service connection for right arm skin disability, claimed as scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  This appeal comes to the Board of Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran's skin cancer, diagnosed as squamous cell carcinoma on the right lower eyelid, was not present in service or until many years thereafter and is not etiologically related to service, to include presumed herbicide exposure.

2.  The Veteran's current right arm skin disability, claimed as scar, is not etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer, diagnosed as squamous cell carcinoma on the right lower eyelid, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for right arm skin disability, claimed as scar, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided all required VCAA notice in an August 2010 letter, prior to the initial adjudication of the claim in March 2011.

The record also reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent authorization was provided.  The Veteran was afforded an appropriate VA examination in November 2010 with respect to his right arm skin disability claim.

The Board acknowledges that no VA examination was provided and no VA opinion has been obtained with respect to the Veteran's skin cancer claim.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's STRs are negative for any evidence of skin cancer.  His post-service treatment records do indicate a skin cancer diagnosis in 2007, and subsequent surgeries to excise it.  However, this 2007 diagnosis occurred more than 35 years after the Veteran's discharge from active duty.  The record contains no probative evidence of skin cancer in service or until decades thereafter, and the post-service medical evidence contains no indication that the skin cancer is related to military service.  In addition, as explained below, skin cancers are not subject to presumptive service connection based on herbicide exposure, and moreover, VA has specifically determined that scientific evidence does not establish a correlation between exposure to herbicides and the development of squamous cell carcinoma.  For these reasons, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to the Veteran's skin cancer claim.

The Federal Circuit has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378   (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279   

 Here, there is no medically competent evidence of  skin cancer in service or any other event in service other than a presumption of exposure to Agent Orange as discussed below, and no competent evidence of a link to service.  While the Veteran has stated that he believes his skin cancer is linked to service, the only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no evidence of skin cancer in service or any injury or event in service that might have led to skin cancer other than exposure to Agent Orange, and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.

In sum, the Board finds that VA has complied with its duty to assist the Veteran in the development of facts pertinent to his claims.  Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A veteran who served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2015).

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1) (West 2014).  

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991, and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2) (West 2014). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3) (West 2014). 

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

In addition, when VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits sought under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

In this case, initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Skin Cancer

The Veteran claims entitlement to service connection for squamous cell carcinoma.  Treatment records from Acadiana Dermatology and Skin Pathology Associates, Inc. show a diagnosis of skin cancer in August 2007, specifically squamous cell carcinoma on the lower right eyelid, with subsequent surgeries to remove the cancer in September 2007 and January 2008.  A current skin cancer disability is therefore established.  The Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam Era.  Herbicide exposure is therefore presumed.

However, squamous cell carcinoma is not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  The Board also notes that the evidence does not indicate nor does the Veteran contend that symptoms of his skin cancer manifested within one year of his separation from service.  Thus, there is no basis in the record or VA's regulations to presume service connection for the Veteran's skin cancer.

With respect to direct service connection, the record does not contain any evidence that the Veteran's skin cancer was present in service.  The Veteran's eyes and skin were checked as "normal" on his report of medical examination at discharge, and he checked "no" for skin diseases on his June 8, 1969 report of medical history at discharge.  The first medical evidence of the Veteran's skin cancer appears in 2007, more than 35 years following his separation from service.  Furthermore, the Secretary has published a list of conditions for which it has been specifically determined that there is not an association with exposure to herbicides.  This list includes "skin cancers (melanoma, basal, and squamous cell)."  See Notice, 72 Fed. Reg. 32, 395-407 (June 12, 2007).  Moreover, there is no other competent evidence of a nexus between the Veteran's skin cancer and active service, to include his exposure to herbicides in Vietnam.  In this regard, the Board has considered the Veteran's own statements to the effect that his skin cancer was incurred as a result of his exposure to herbicides.  While the Veteran might sincerely believe this to be the case, as a layperson, he is not competent to provide an opinion concerning this matter, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).

In sum, the Board finds that neither presumptive nor direct service connection for skin cancer is warranted.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert, supra.  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is inapplicable, and the claim must be denied.

Right Arm Skin Disability

The Veteran claims entitlement to service connection for a right arm skin disability.  The Veteran's STRs note treatment for a burn to his arm in July 1968, which the Veteran described as occurring when diesel fuel spilled onto his right arm and caught fire.  The Board notes that while the STRs state that the Veteran's left arm and fingers were burned in this incident, the Veteran states that his right arm was burned.  The Board finds the Veteran to be competent and credible, and concedes an in-service injury to his right arm.

In his report on the Veteran's November 2010 VA examination, the examiner stated that a "mottled brownish pigmentation" was present on both of the Veteran's forearms.  The Board therefore finds that a current right arm skin disability is established.  The sole issue remaining before the Board is whether the Veteran's current right arm skin disability is related to the described in-service burn.

In his report, the examiner stated that no burn scar was actually observed, and noted that the Veteran's STRs described the injuries sustained in the 1968 incident as "mostly" first degree burns, which the examiner explained would not leave any scarring.  Instead, the examiner noted only "mottled brownish pigmentation" that appeared identically on both of the Veteran's forearms.  Since the Veteran reported being burned only on his right arm, the examiner opined that the pigmentation which appeared on both arms was due to a cause other than the in-service burn.  The examiner concluded that the Veteran's current right forearm skin condition was not related to the burn he sustained during service.

The Board finds the examiner's opinion, which provides a reasoned medical explanation connecting his conclusion with supporting information, to be adequate for adjudication purposes.  The Veteran has not provided, and the record does not contain, any medical or other evidence to counter the examiner's conclusion.  The Board finds, therefore, that service connection for the Veteran's right arm skin disability is not warranted.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert, supra.  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is inapplicable, and the claim must be denied.









ORDER

Entitlement to service connection for skin cancer, claimed as due to in-service exposure to herbicides, is denied.  

Entitlement to service connection for right arm skin disability, claimed as scar, is denied.



____________________________________________
	ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


